Case 0:19-cv-61898-RKA Document 14 Entered on FLSD Docket 09/18/2019 Page 1 of 20



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  FT. LAUDERDALE DIVISION

  DEENA PORRAS, KENNETH
  MCKENZIE, and DEBORAH LITZ,
  Individually and on behalf of all those
  similarly situated,

                 Plaintiffs,
                                                 CASE NO: 0:19-CV-61898-RKA
  v.

  ENHANCED RECOVERY COMPANY,
  LLC, d/b/a ERC,

                 Defendant.
                                         /

              DEFENDANT’S MOTION TO DISMISS AMENDED COMPLAINT
                    AND SUPPORTING MEMORANDUM OF LAW

         Defendant, Enhanced Recovery Company, LLC (“ERC”), by and through its undersigned

  counsel and pursuant to Federal Rule of Civil Procedure 12(b)(6), hereby files this Motion to

  Dismiss the Amended Complaint filed by Deena Porras, Kenneth McKenzie, and Deborah Litz

  (collectively, “Plaintiffs”), and as grounds therefor states as follows:

         1.      On July 28, 2019, Ms. Porras filed a three-count complaint against ERC,

  concerning a letter ERC sent her seeking to collect an overdue AT&T account. Compl. (DE 1).

         2.      Ms. Porras claimed that ERC’s letter contained violations of federal laws

  concerning debt collection because it did not adequately inform her of what ERC would do if she

  requested verification of her account, and because it contained misrepresentations concerning the

  effect of accepting an offer to pay less than what she owed on the subject account.

         3.      On August 22, 2019, ERC timely moved to dismiss Ms. Porras’s complaint for

  failure to state a claim for which relief may be granted (DE 5).
Case 0:19-cv-61898-RKA Document 14 Entered on FLSD Docket 09/18/2019 Page 2 of 20



         4.      On September 4, 2019, in accordance with Rule 15, Fed. R. Civ. Pro., Ms. Porras

  amended her complaint. In her Amended Complaint (DE 10), Ms. Porras joined the claims of

  Kenneth McKenzie and Deborah Litz, who had filed identical claims against ERC on similar

  letters, and proposed to represent a class of persons against ERC.

         5.      The three Plaintiffs assert the same claims as in Ms. Porras’s original complaint,

  that ERC failed to adequately inform them of their validation rights, and misrepresented the

  effect of accepting an offer to pay less than what they owed to resolve their accounts.

         6.      These claims, however, fail upon a reading of the letters, attached as exhibits to

  the Amended Complaint, which show ERC tracked the language of the statute in making the

  disclosures the statute requires, thus fully complying with the statute, and, further, show that the

  letters contain no representation concerning the effect of paying less than the amount owed.

         7.      In their third claim, Plaintiffs’ assert that the foregoing alleged violation of federal

  debt collection laws caused a per se violation of Florida’s debt collection laws. As set forth

  above and more fully in the memorandum submitted herewith, there is no underlying violation of

  federal law and, in any event, courts in this District have repeatedly rejected the legal theory that

  a violation of federal debt collection laws, by itself, creates standing to sue for a violation of

  Florida law.

         8.      Accordingly, ERC seeks dismissal of the entirety of the Plaintiffs’ Amended

  Complaint, with prejudice.

         WHEREFORE, Defendant, Enhanced Recovery Company, LLC, respectfully requests

  that this Court enter judgment against the Plaintiffs and in its favor, dismissing the claims, with

  prejudice, awarding ERC its costs and attorneys’ fees, and awarding such further relief as the

  Court deems necessary.



                                                    2
Case 0:19-cv-61898-RKA Document 14 Entered on FLSD Docket 09/18/2019 Page 3 of 20



                                    MEMORANDUM OF LAW

     I.        Introduction

               a. Issues before the Court

          The Plaintiffs filed a three-count Amended Complaint against Enhanced Recovery

  Company, LLC (“ERC”), alleging ERC violated provisions of the Fair Debt Collection Practices

  Act (the “Federal Act”) and the Florida Consumer Collection Practices Act (the “Florida Act”).

  This motion presents two issues for this Court to resolve:

          1.      Under section 1692g of the Federal Act, a collector is required to disclose certain

  consumer rights including notice that, if the consumer submits a written request within thirty

  days, the collector will send the consumer “verification of the debt or a copy of a judgment

  against the consumer[.]” ERC’s letters notified that, upon receipt of such a request, ERC would

  send the consumer “verification of the debt or a copy of any judgment that may be of record

  against [the consumer].” Did ERC’s statement comply with section 1692g of the Federal Act?

          2.      The Plaintiffs claim ERC misrepresented the effect of accepting a settlement offer

  rather than paying the account in full. ERC’s letter offered to resolve the subject account for less

  than the full balance and presented discounted options to resolve the account without any

  representations concerning the effect of paying less than the full amount owed to resolve the

  account. Did ERC misrepresent the effect of accepting a discounted settlement option?

          Plaintiffs also ask the Court to impose liability against ERC under the Florida Act,

  premised solely on the alleged violations of the Federal Act. Findings in favor of ERC on the two

  issues presented would render the Florida claim moot. Moreover, because the Florida Act does

  not support per se liability based on Federal Act violations, the third claims fails as a matter of

  law. Accordingly, the Amended Complaint should be dismissed, with prejudice, for failure to

  state a claim for which relief may be granted.

                                                   3
Case 0:19-cv-61898-RKA Document 14 Entered on FLSD Docket 09/18/2019 Page 4 of 20



              b. Legal Standard

           A complaint is subject to dismissal under Federal Rule of Civil Procedure 12(b)(6) if it

  does not contain more than mere labels or conclusory statements as to its claim; a formulaic

  recitation of the elements of the pled cause of action is insufficient. Bell Atlantic Corp. v.

  Twombly, 550 U.S. 544, 555 (2007). Courts cannot assume the validity of legal conclusions, and

  such conclusions must be supported by factual allegations. Miljkovic v. Shafritz & Dinkin P.A.,

  791 F.3d 1291, 1297 (11th Cir. 2015). That is, legal conclusions may only provide the

  framework of the complaint; they must be supported by well-pleaded factual allegations. Iqbal,

  556 U.S. at 679. The Court may properly consider exhibits as part of the complaint for purposes

  of a Rule 12 motion. Miljkovic, 791 F.3d at 1297 n.4; Fed. R. Civ. P. 10(c). Accordingly, when

  ruling on the motion to dismiss, the Court may not consider allegations in the complaint

  conflicting with the attached exhibits.

           The question of whether a collector has failed to present disclosures required under

  section 1692g of the Federal Act is a question of law for the Court, and a complaint may

  properly be dismissed on the pleadings based on the Court’s review of the letter at issue.

  Leonard v. Zwicker & Assocs., P.C., 713 Fed. App’x 879, 883-84 (11th Cir. 2017) (affirming

  dismissal of section 1692g claim). Likewise, a Court can resolve the question of whether the

  plaintiff alleges facts sufficient to state a claim under section 1692e, including whether the

  content of an exhibit is deceptive, on the pleadings. Miljkovic, 791 F.3d at 1307 (affirming

  dismissal of claims under section 1692e, with prejudice, for failure to state a claim).

     II.      ERC’s letters contained the disclosures required by section 1692g of the Federal
              Act and ERC used actual statutory language to provide the notice to Plaintiffs.

           In the first count of the Amended Complaint, Plaintiffs claim ERC failed to apprise them

  of their rights as required under section 1692g of the Federal Act. But the very language they


                                                   4
Case 0:19-cv-61898-RKA Document 14 Entered on FLSD Docket 09/18/2019 Page 5 of 20



  challenge as violative of the statute is included in the statute itself—in fact in the very provision

  requiring ERC to make the disclosure on which their claims are based. Under the standards

  employed in this Circuit, these claims under section 1692g fail, as a matter of law.

          Section 1692g(a) of the Federal Act provides in its entirety:

          Within five days after the initial communication with a consumer in connection
          with the collection of any debt, a debt collector shall, unless the following
          information is contained in the initial communication or the consumer has paid
          the debt, send the consumer a written notice containing—

          (1) the amount of the debt;

          (2) the name of the creditor to whom the debt is owed;

          (3) a statement that unless the consumer, within thirty days after receipt of the
              notice, disputes the validity of the debt, or any portion thereof, the debt will be
              assumed to be valid by the debt collector;

          (4) a statement that if the consumer notifies the debt collector in writing within
              the thirty-day period that the debt, or any portion thereof, is disputed, the debt
              collector will obtain verification of the debt or a copy of a judgment against
              the consumer and a copy of such verification or judgment will be mailed to
              the consumer by the debt collector; and

          (5) a statement that, upon the consumer’s written request within the thirty-day
              period, the debt collector will provide the consumer with the name and
              address of the original creditor, if different from the current creditor.

  15 U.S.C. § 1692g(a) (2018).1

          “To satisfy § 1692g(a), the debt collector’s notice must state the required information

  clearly enough that the recipient is likely to understand it.” Leonard, 713 Fed. App’x at 882. In

  the Eleventh Circuit, a purported failure to provide the information required under section 1692g

  is actionable under section 1692e only if the variance is one that would “tend to mislead the least

  sophisticated consumer.” Caceres v. McCalla Raymer, LLC, 755 F.3d 1299, 1303 (11th Cir.


  1
    In the Amended Complaint, Plaintiffs claim that ERC’s letters violate subsection b, which prohibits overshadowing
  the rights disclosed as required under subsection (a). Compl. (DE 1) at ¶ 55, 61. The factual allegations, however,
  only claim that ERC failed to provide the disclosures under subsection (a). Id. at ¶¶ 53-61.

                                                          5
Case 0:19-cv-61898-RKA Document 14 Entered on FLSD Docket 09/18/2019 Page 6 of 20



  2014). In Caceres, the consumer received a letter that misstated the language in section

  1692g(a)(3) to state that the creditor, rather than the collector, would assume the debt to be valid

  if there was no dispute in thirty days. Id. at 1301. The consumer sued and the district court

  dismissed the claim on two bases: (1) the letter was not an initial communication required to

  comply with section 1692g; and (2) the alleged error was not misleading. Id. at 1300. The

  Eleventh Circuit affirmed, even though it found the letter to be an initial communication, and

  held the alleged error was not misleading. Id. at 1303-05.

         The Caceres court reasoned the language used would create the same impression for the

  consumer as would the language provided in the statute itself. Id. at 1303. It reasoned further that

  the same implication would arise from the collector’s erroneous statement as from the section

  1692g(a)(3) language. Id. at 1304. That is, from the perspective of the least sophisticated

  consumer, the message conveyed through the phrase “assumed valid by the debt collector” and

  the phrase “assumed valid by the creditor” would be the same. Id. To the extent the meaning

  between the two statements differed, the Court found that the variance would not affect the least

  sophisticated consumer, who the Court reasoned would not “understand or be aware of” the legal

  fiction communicated in the statutory statement. Id. at 1304 n.5.

         Pursuant to established Eleventh Circuit standards, letters comply with section 1692g(a)

  of the Federal Act when they provide the required disclosures through language that tracks the

  statute. Valle v. First Nat. Collection Bureau, Inc., 252 F. Supp. 3d 1332, 1336-37 (S.D. Fla.

  2017); Pimental v. Nationwide Credit, Inc., No. 17-20226-WILLIAMS/TORRES, 2017 WL

  5633310, at *5 (S.D. Fla. Nov. 13, 2017). In Valle, the consumer—represented by the same

  counsel as Plaintiffs here—claimed a letter including “an almost verbatim recitation of the

  information required by § 1692g(a)(3)-(5)” violated section 1692g of the Federal Act. Valle 252



                                                   6
Case 0:19-cv-61898-RKA Document 14 Entered on FLSD Docket 09/18/2019 Page 7 of 20



  F. Supp. 3d at 1336. In the Amended Complaint, Plaintiff asserted that quoting the statutory

  language does not adequately inform a debtor of her consumer rights. Id.

         District Judge Scola granted judgment on the pleadings for the collector on this claim. Id.

  at 1337. After noting the consumer did not specify how use of the statutory language violated

  section 1692g, and after rejecting her cited cases as inapposite, the court reasoned:

         Courts have found that collection letters that track the language required by
         § 1692g do not violate the [Federal Act.] See, e.g., Shorty v. Capital One Bank, 90
         F. Supp.2d 1330, 1332-33 (D.N.M. 2000) (granting the defendant’s motion for
         judgment on the pleadings in part because a debt validation notice “follows the
         language of § 1692g.”); Aronson v. Comm. Fin. Servs., Inc., 1997 WL 1038818,
         *3 (W.D. Pa. Dec. 22, 1997) (granting summary judgment in favor of the
         defendant in part because the collection letters “properly track the language
         required by 15 U.S.C. § 1692g.”).

  Id.

         Six months later, District Judge Williams followed suit, dismissing a claim brought by

  the same attorneys under section 1692g for failure to state a claim, where the claim again

  challenged validation language tracking the statute. Pimental, 2017 WL 5633310, at *5. Judge

  Williams, citing much of the same case law as Judge Scola, reasoned that “[c]ourts that have

  considered whether quoting the statutory language sufficiently complies with the [Federal Act]

  have held that ‘the faithful copying of the statute gives the consumer the notice Congress

  intended the consumer to receive.’ ” Id. (quoting Nasca v. G.C. Servs. Ltd. P’ship, No. 01-cv-

  1012 (DLC), 2002 WL 31040647, at *7 (S.D.N.Y. Sept. 12, 2002)).

         The Plaintiffs claim here that ERC’s letters violated section 1692g, and consequentially

  section 1692e. They assert that, if there is no judgment entered against the consumer, then ERC

  need not take any action in response to a consumer’s written request for validation. Alternatively,

  they assert that ERC can provide unrelated, even satisfied, judgments to meet its verification

  requirements. Am. Compl. (DE 10) at ¶ 58-60. Plaintiffs’ claim fails as a matter of law because


                                                   7
Case 0:19-cv-61898-RKA Document 14 Entered on FLSD Docket 09/18/2019 Page 8 of 20



  ERC’s letter accurately apprises the Plaintiffs of their rights under the Federal Act and does so

  using the actual language of section 1692g itself.

         ERC’s letter tracks the statutory language of section 1692g to provide the required

  disclosures, with minor changes principally to remove the third person perspective. ERC’s letter

  and the statute provide, respectively:

  ERC letter:
  If you notify our office below in writing within the thirty-day period that the debt, or any portion
  thereof is disputed, we will obtain verification of the debt or a copy of any judgment that may be
  of record against you. We will mail the verification or copy of the judgment to you.

  15 U.S.C. § 1692g(a)(4):
  if the consumer notifies the debt collector in writing within the thirty-day period that the debt, or
  any portion thereof, is disputed, the debt collector will obtain verification of the debt or a copy of
  a judgment against the consumer and a copy of such verification or judgment will be mailed to
  the consumer by the debt collector


  Am. Compl. (DE 10) at Exh. 1, 2, 3; 15 U.S.C. § 1692g(a)(4) (2018).

         The foregoing comparison of the statutory disclosure language and ERC’s letter shows

  that ERC was faithful to the statutory language in presenting the required disclosures. With

  respect to the judgment language, which the Plaintiffs challenge in their Amended Complaint,

  ERC changed “a copy of a judgment against [you]” to “a copy of any judgment that may be of

  record against you.” This is not a material departure from the language of the statute itself. These

  slight variations would not make it less likely that a consumer would dispute the account or

  request verification of his or her debt within the statutory period.

         The Plaintiffs complain that ERC’s letter replaced the indefinite article a found in the

  statute with the indefinite adjective any. Am. Compl. (DE 10) at ¶ 57-59. Based on this slight

  alteration from one indefinite to another, the Plaintiffs claim that recipients would be misled to

  believe that ERC would go and track down unrelated judgments against the consumer, even



                                                    8
Case 0:19-cv-61898-RKA Document 14 Entered on FLSD Docket 09/18/2019 Page 9 of 20



  those that were previously satisfied, rather than simply provide verification of the account upon

  the consumer’s written request. Id. at ¶ 58-60. ERC does not view Plaintiffs’ purported

  interpretation of the language as a plausible reading by the least sophisticated consumer. In any

  event, to the extent the Court entertains Plaintiffs’ interpretation as plausible, the same

  interpretation could be applied to the statutory language.

         The language of Section 1692g requires the debt collector to inform the consumer that

  “the debt collector will obtain verification of the debt or a copy of a judgment against the

  consumer… .” 15 U.S.C. § 1692g(a)(4). Under the statutory language, the collector is still

  providing the alternative of obtaining “a judgment against the consumer,” not that the collector

  would provide the judgment against the consumer on which the debt at issue is based. The use of

  an indefinite article, rather than definite, leaves open the possibility, to an imaginative and

  legally sophisticated consumer, that a collector need only provide “a judgment”—not the

  applicable judgment—upon written request. As the Plaintiffs’ claimed confusion would be

  equally caused by the statutory language, the use of the words “any judgment” cannot violate the

  Federal Act. See Caceres, 755 F.3d at 1304 n.5 (“Thus, because the language required by the

  statute creates the same implication, we cannot conclude that [the collector’s] actual language

  was any more misleading than the precise language required by the statute.”).

         In fact, several courts have approved collection letters that use “any judgment” rather

  than “a judgment” in presenting the section 1692g notices. See e.g., Delfonce v. Eltman Law, PC,

  No. 16 Civ. 6627 (AMD)(LB), 2017 WL 639249 at *2-4 (E.D.N.Y. Feb. 16, 2017) aff’d [712

  Fed. Appx. 17 (2d Cir. 2017); Silva v. Lustig, Glaser & Wilson P.C., No. 15-cv-13673-RGS,

  2016 WL 1301055, at *4 (D. Mass. Apr. 1, 2016) (holding that the notice fully complied with

  section 1692g where it said collector would “obtain verification of the debt or a copy of any



                                                   9
Case 0:19-cv-61898-RKA Document 14 Entered on FLSD Docket 09/18/2019 Page 10 of 20



   judgment and will mail a copy of such verification or judgment to you” and granting judgment

   on the pleadings for collector); Brothers v. Saag, No. 4:13-cv-466-VEH, 2013 WL 4511943, at

   *7 (N.D. Ala. Aug. 23, 2013) (holding, as a matter of law, statement that collector would “obtain

   and mail you a verification of the debt or a copy of any judgment” met requirements of section

   1692g(a)(4)); Amina v. WMC Mort. Corp., No. 10-00165, 2011 WL 1869835, at *12-13 (D.

   Haw. May 16, 2011) (holding collector satisfied section 1692g(a)(4) by stating it would “obtain

   verification of the debt, or a copy of any judgment against you, and a copy of such verification of

   judgment will be mailed to you”).

          In Delfonce, the letter at issue stated that, upon written request, the collector would

   “obtain verification of the debt or a copy of any judgment, and we will mail to you a copy of such

   verification or judgment.” 2017 WL 639249, at *1. The consumer sued under section 1692g, without

   specifying his contention as to the violation. In ruling on the collector’s motion to dismiss, the court

   noted “plaintiff concedes, as he must that the defendant’s letter contains the notices required by

   15 U.S.C. § 1692g.” Id. at *2 (emphasis supplied). The District Court dismissed the complaint,

   and the Second Circuit affirmed. Id. at *4-6, aff’d 712 Fed. Appx. 17 (2d Cir. 2017). See also

   Greco v. Trauner, Cohen & Thomas, LLP, 412 F.3d 360, 361, 65-66 (2d Cir. 2005) (affirming

   dismissal, with prejudice, of claim under 1692g on letter using “any judgment” language).

          To the extent Plaintiffs argue ERC could only have complied with the statute by

   departing from the actual statutory disclosure if there is no judgment against the consumer,

   courts have long rejected this argument. See Moore v. Ingram & Assocs., Inc., 805 F. Supp. 7, 9

   (D.S.C. 1992); In re Barr, 54 B.R. 922 (D. Or. 1985); Blackwell v. Prof’l Bus Sers. of Ga., Inc.,

   526 F. Supp. 535, 539 (N.D. Ga. 1981)). In each of the Moore, Barr, and Blackwell cases, the

   consumers challenged the collector’s inclusion of the statutory language referring to both

   “verification of the debt” and “copy of a judgment” even though the collector knew it was not

                                                     10
Case 0:19-cv-61898-RKA Document 14 Entered on FLSD Docket 09/18/2019 Page 11 of 20



   collecting a debt which had been reduced to judgment. Each of these courts flatly rejected that

   argument, finding the collector’s use of the statutory language did not violate the Federal Act,

   even though one of the alternatives listed in the notice was not applicable to the consumer.

   Moore, 805 F. Supp. at 9; In re Barr, 54 B.R. at 926; Blackwell, 526 F. Supp. at 539. The Moore

   court reasoned:

          Even the least sophisticated consumer understands that the word “or” means that
          one of two alternatives will be taken. Moore seeks this court to find that “or” is
          misleading unless both of the alternatives apply to every situation. The court
          cannot make such a finding.

   Moore, 805 F. Supp. at 9.

          The Seventh Circuit Court of Appeals echoed this reasoning in Jang, in which it held that

   a collection notice tracking the statutory language was not misleading under the Federal Act.

   Jang v. A.M. Miller & Assocs., 122 F.3d 480, 484 (7th Cir. 1997). In Jang, the collector sent the

   required disclosures, but when it received a request for verification, it chose to discontinue

   collection rather than provide verification or a judgment—an option the Federal Act permits. Id.;

   see 15 U.S.C. § 1692g(b). The Seventh Circuit reasoned:

          When a debt collector provides the language required by the statute, and only the
          language required by the statute, we hold that a collection letter cannot be false,
          misleading or deceptive merely because the collection agency always chooses one
          statutorily allowed path (ceasing all collection activity) over the other (providing
          debt verification).

   Id.

          Finally, to the extent the Plaintiffs base their claim on speculation that ERC would have

   violated the law had they sought verification, this cannot state a claim under the Federal Act. If

   the Plaintiffs had sought verification, section 1692g(b) would have required ERC to cease

   collection activity on each account until it provided the account holder with verification of the

   debt or a copy of the judgment. 15 U.S.C. § 1692g(b). That is, if ERC had skirted its statutory


                                                  11
Case 0:19-cv-61898-RKA Document 14 Entered on FLSD Docket 09/18/2019 Page 12 of 20



   obligations by providing a judgment unrelated to her account or else continued collection based

   on there being no relevant judgment, then the Plaintiffs would have a viable claim against ERC

   under section 1692g(b). But the Plaintiffs cannot assert a theoretical claim based on what ERC

   might have done, had they requested verification, especially since they have not alleged any facts

   to suggest ERC would have taken any such action.

              ERC’s letter clearly discloses to the consumer the rights stated under section 1692g of the

   Federal Act. With respect to section 1692g(a)(4), ERC notified the recipient that, upon receipt of

   a written dispute or request for verification, it would obtain and send to the consumer verification

   of the account or a copy of a judgment if one is of record against the consumer. The statute and,

   in turn, the letter do not suggest ERC can ignore the request if there is no judgment against the

   consumer—just as they do not suggest that ERC can ignore the request if it cannot obtain

   verification of the account (i.e., if the account cannot be verified). As such, Count I of the

   Amended Complaint should be dismissed, with prejudice.

       III.      ERC’s offer to resolve Plaintiffs’ respective accounts at amounts less than what
                 each Plaintiff owed, a fundamental practice in the consumer debt collection
                 industry, was not in any way misleading.

              Count II of the Amended Complaint asserts a claim under section 1692e of the Federal

   Act. Plaintiffs claim ERC’s letters to Ms. Litz and Mr. McKenzie offer a settlement offer to the

   consumer but fail to detail all of the consequences of accepting such an offer, i.e., potential credit

   reporting nuances and tax consequences. Am. Compl. (DE 10) at ¶ 63-70.2 This claim fails

   because the letters do not purport to advise the consumer about any potential effects of accepting

   such offer, nor was it required to do so.




   2
    It appears in paragraph 67 that the Plaintiffs refer to the Porras letter rather than the Litz letter, but the Porras letter
   does not contain the language of which they complain. See Am. Compl. (DE 10-1) at Exh. 1.

                                                                12
Case 0:19-cv-61898-RKA Document 14 Entered on FLSD Docket 09/18/2019 Page 13 of 20



          Section 1692e of the Federal Act generally prohibits making false and misleading

   communications concerning an account. 15 U.S.C. § 1692e (2018). Subsection 1692e(10)

   amplifies this general prohibition and prohibits “[t]he use of any false representation or deceptive

   means to collect or attempt to collect any debt or to obtain information concerning a consumer.”

   15 U.S.C. § 1692e(10) (2018).

          A collector is not required to inform a consumer of all possible ramifications of accepting

   an offer to pay less than what is owed to resolve an account. Altman v. J.C. Christensen &

   Assocs., Inc., 786 F.3d 191, 194-95 (2d Cir. 2015). In Altman, the consumer received a letter

   stating, in part, “we have been authorized to negotiate GENEROUS SETTLEMENT TERMS on

   this account . . . 1. Settle your account now for a lump-sum payment of $3,155.43. That is a

   savings of 48% on your outstanding account balance.” Id. at 193 (emphasis in original). The

   consumer sued under section 1692e of the Federal Act, claiming that the stated savings gained by

   settling the account through the terms offered would be offset by possible tax consequences, and

   argued the collector should have disclosed this fact. Id. at 194.

          The Second Circuit affirmed dismissal of the consumer’s claim on the pleadings,

   reasoning that the letter only stated the savings was on the outstanding balance and any potential

   tax consequences would not affect the savings on the outstanding balance. Id. The Altman court

   further found that the consumer’s reading of the letter was objectively unreasonable, as a matter

   of law, and accordingly, could not be the basis for a viable Federal Act suit under the least

   sophisticated consumer standard. Id. See also Schaefer v. ARM Receivable Mgmt., Inc., No. at *5

   (D. Mass. July 19, 2011) (“requiring, as a matter of law, debt collectors to inform a debtor of

   such a potential collateral consequence of settling a pre-existing debt seems far afield from even




                                                    13
Case 0:19-cv-61898-RKA Document 14 Entered on FLSD Docket 09/18/2019 Page 14 of 20



   the broad mandate of [the Federal Act] to protect debtors from abusive debt collection

   practices”).

          A collection letter containing a settlement offer does not imply that acceptance of the

   settlement offer will have the same effect as paying the account in full. Valle, 252 F. Supp. 3d at

   1341. In Valle, also discussed in Part II above, the consumer claimed a letter providing a

   “discounted offer” to accept 20% of the balance of an account, wrongfully claimed that paying

   the settlement would have the same effect as paying the full amount of the account. Id. District

   Judge Scola rejected this claim, finding:

          The letter makes no representation that acceptance of the discounted offer would
          have the “same net result as paying the full amount of the debt,” nor has the
          [consumer] pointed to any statutory requirement or case law requiring that a debt
          collector disclose the tax or credit consequences of settling a debt for less than the
          full amount. The mere fact that the letter describes the offer being extended by the
          [collector] does not constitute a false representation or a deceptive means of
          collecting a debt.

   Id. As a result, Judge Scola granted judgment on the pleadings for the collector on this claim.

          ERC’s letters to Ms. Litz and Mr. McKenzie plainly state, “We are authorized to resolve

   your account for less than the full balance by offering discounted options” and then provide three

   options to pay less than the amount owed in up to three payments. Am. Compl. (DE 10) at Exh.

   2, 3. Like the consumer in Valle, the Plaintiffs claim ERC mischaracterized the effect of

   accepting a settlement offer, specifically, that a collection account reported as settled, rather than

   paid in full, could be a more negative factor on a consumer’s credit report or that, depending on

   the amount of the discount, a consumer may have to pay taxes on the difference. Id. at ¶ 68. But

   like the consumers in Altman and Valle, the Plaintiffs base their claim on something not included

   in ERC’s letter. There is nothing in ERC’s letter that makes any representation concerning such

   collateral consequences of settling the Plaintiffs’ pre-existing obligations. Rather, ERC’s letter



                                                    14
Case 0:19-cv-61898-RKA Document 14 Entered on FLSD Docket 09/18/2019 Page 15 of 20



   merely presented them with options to pay less than the full amount to resolve their AT&T

   accounts. The only representation concerning settlement was that ERC, on behalf of AT&T,

   would accept less than the full amount owed to resolve the account. Id. at Exh. 2, 3.

          To accept the Plaintiffs’ claim, that a collector must detail all potential collateral

   consequences of accepting a settlement offer, ignoring its conflict with case law, would

   effectively end the practice of making settlement offers to a consumer. If, as the Plaintiffs assert,

   a collector is required to detail any collateral consequence of accepting (or declining) a

   settlement offer, the result, by necessity, would be a lengthy and complicated letter more likely

   to confuse the consumer than inform. See e.g., Knight v. Midland Credit Mgmt. Inc., No. 17-

   3118, 2019 WL 1516941, at *5-10 (E.D. Pa. Apr. 5, 2019) (holding that an attempt to explain the

   effect of credit reporting after acceptance of a settlement would confuse the least sophisticated

   consumer); Foster v. Allianceone Receivables Mgmt., Inc., No. 15-cv-11108, 2016 WL 1719824,

   at *2 (N.D. Ill. Apr. 28, 2016) (finding claim for confusion stated on letter stating “[p]lease be

   advised that any settlement which waives $600.00 or more in principal of a debt may be reported

   to the Internal Revenue Service by our client.”); Landes v. Cavalry Portfolio Servs., LLC, 774 F.

   Supp. 2d 800, 806 (E.D. Va. 2011) (“tasking Cavalry with interpreting the complex provisions of

   the federal tax code and then applying its interpretations to the varying circumstances of

   individual consumers like Landes would constitute the unauthorized — and potentially criminal

   — practice of law.”).

          This cannot be the result compelled by the Federal Act. See Evory v. RJM Acquisitions

   Funding LLC, 505 F.3d 769, 775 (7th Cir. 2007) (“There is nothing improper about making a

   settlement offer.”); Lewis v. ACB Bus. Servs., Inc., 1355 F.3d 389, 399 (6th Cir. 1998) (“simply




                                                    15
Case 0:19-cv-61898-RKA Document 14 Entered on FLSD Docket 09/18/2019 Page 16 of 20



   offering to discount a debt to encourage a consumer to pay promptly is in no way a deceptive . . .

   debt collection practice.”).

            The Plaintiffs’ claim that ERC misrepresented the effect of acceptance of the settlement

   offered on the subject accounts is simply not based on the actual language in ERC’s letter. ERC

   made no representation, whatsoever, concerning the effect of the settlement offered, nor was it

   required to do so. The letters attached as exhibits to the Amended Complaint merely state that

   ERC is offering a discounted option to resolve the accounts, just as in Valle. And, as in Valle,

   this claim fails and should be dismissed with prejudice.

      IV.      Plaintiffs’ claims for violation of the Florida Act fail because the underlying
               claims for violation of the Federal Act fail and, further, because the legal theory
               is unsound.

            Finally, in Count III of the Amended Complaint, Plaintiffs allege a claim under the

   Florida Act. Plaintiffs argue that ERC violated the Florida Act by asserting the existence of a

   legal right that ERC knew not to exist. Am. Compl. (DE 10) at ¶ 71-75. Plaintiffs do not

   introduce any new facts to support this claim but merely claim that, if ERC violated section

   1692g of the Federal Act, then it was not permitted to collect on the accounts. As discussed in

   Parts II and III above, the premise of this argument fails, as ERC’s letters did not violate the

   Federal Act. Additionally, this claim fails because, even if ERC had violated the Federal Act,

   which it did not, this standing alone would not violate the Florida Act.

            The Florida Act, like the Federal Act, prohibits collectors from certain acts in collecting

   on consumer accounts. See § 559.72, FLA. STAT. (2018). Section 559.72(9), Florida Statutes,

   on which the Plaintiffs base their claim, provides:

            In collecting consumer debts, no person shall:
                                                   ***




                                                    16
Case 0:19-cv-61898-RKA Document 14 Entered on FLSD Docket 09/18/2019 Page 17 of 20



            (9) Claim, attempt, or threaten to enforce a debt when such person knows that the
            debt is not legitimate, or assert the existence of some other legal right when such
            person knows that the right does not exist.

   § 559.72(9), Fla. Stat. (2018). The Plaintiffs do not claim ERC violated the first clause of the

   foregoing subsection. Instead, they claim that, by sending them a letter that did not present the

   full disclosure required under section 1692g, ERC’s authority to collect their accounts was

   retroactively rescinded. Compl. (DE 10) at ¶ 73. This argument is faulty for at least three

   reasons.

            First, as discussed in Part II above, ERC’s letters did comply with the requirements of

   1692g. The letters plainly disclosed the statutory information, using the actual language of the

   statute to do so. Thus, they complied with section 1692g. But even if they did not so comply, the

   Florida Act does not impose strict liability on this claim. Rather, subsection 9 only prohibits the

   assertion of rights known not to exist. § 559.72(9), Fla. Stat. See also Pollock v. Bay Area Credit

   Serv., LLC, No. 08-61101-Civ, 2009 WL 2475167, at *9 (S.D. Fla. Aug. 13, 2009) (“it must be

   shown that a legal right that did not exist was asserted and that the person had actual knowledge

   that the right did not exist”). Accordingly, not only would the letter have to be defective under

   section 1692g, which it was not, but ERC also would have to have known that fact, and have

   known that such defect would vitiate its authority to collect the account, which it could not have

   known.

            Second, section 1692g gives collectors five days from the initial communication to

   provide its disclosures. See also 15 U.S.C. § 1692g(a); Am. Compl. (DE 10) at ¶¶ 54. As ERC’s

   letters are alleged to be the initial communication, Am. Compl. (DE 10) at ¶¶ 18-28, the

   violation of section 1692g would not have occurred until after five days elapsed from the date the

   subject letters were sent. Accordingly, even if the Plaintiffs’ legal theory was correct, ERC



                                                    17
Case 0:19-cv-61898-RKA Document 14 Entered on FLSD Docket 09/18/2019 Page 18 of 20



   would not have been stripped of its authority at the time it sent the subject letters, but after the

   five days had elapsed.

          Finally, the legal theory is not sound: courts consistently reject the argument that a

   violation of the Federal Act, standing alone, violates section 559.72(9). See e.g., Mesa v. Pa.

   Higher Educ. Assistance, No. 16-24566-Civ-WILLIAMS/TORRES, 2017 WL 8812736, at *10

   (S.D. Fla. Dec. 13, 2017), R & R adopted Dkt. 217 (Mar. 13, 2018) (slip. op.); Read v. MFP,

   Inc., 88 So. 3d 1151, 1155 (Fla. 2d DCA 2012); Beeders v. Gulf Coast Collection Bureau, Inc.,

   No 8:09-cv-458-EAK-AEP, 2010 WL 2696404, at *6 (M.D. Fla. July 6, 2010). The Mesa court

   dismissed claims against a defendant under subsection 9 of the Florida Act because the consumer

   did not allege the debt pursued was illegitimate or that the defendant acted in pursuit of a non-

   existent legal right. Mesa, 2017 WL 8812736, at *10. Judge Torres continued,

          And if [the plaintiff’s] argument is somehow premised on the assertion that [the
          collector] failed to comply with the provisions of the [Federal Act], courts have
          found that argument to be unpersuasive because if that [were] true then “any and
          all violations of any provision of the [Federal Act] would constitute a violation of
          section 559.72(9) as a matter of law, which is clearly not the case.”

   Id.

          Likewise, District Judge Williams rejected this same theory when the Plaintiffs’ counsel

   presented it in Pimental. Pimental, 2017 WL 5633310, at *5. Judge Williams reasoned that the

   consumer:

          provides no authority to support her proposition that violations of the [Federal Act]
          negate the right to collect a debt and nothing in the [Federal Act], or the [Florida
          Act], negates the right to collect a debt because of a violation of the statute.

   Id.

          Like the consumers in Mesa, Read, and Pimental, the Plaintiffs have not alleged that

   ERC asserted the existence of any right to them. All it did was seek to collect on their AT&T



                                                   18
Case 0:19-cv-61898-RKA Document 14 Entered on FLSD Docket 09/18/2019 Page 19 of 20



   accounts. Further, as those courts found, even if ERC had violated some other provision of the

   Florida or Federal Acts, it would not follow that it knowingly asserted the existence of a right it

   knew not to exist in seeking to collect. Accordingly, even if the Plaintiffs had stated a claim in

   Count I under the Federal Act, which they did not, Count III of the Amended Complaint would

   still be due to be dismissed.

      V.      Conclusion

           ERC sent each of the Plaintiffs a letter in which it properly used statutory language from

   the Federal Act to provide required consumer disclosures, and offered Plaintiffs an opportunity

   to pay less than the full amount owed on their accounts. Rather than take advantage of this

   savings opportunity, the Plaintiffs filed a class action lawsuit against ERC asserting three claims

   that have all been rejected by courts sitting in this District when argued by the same counsel

   representing the Plaintiffs here. These claims are not meritorious and run contrary to the very

   policies of the Federal and Florida Acts. Accordingly, the Amended Complaint should be

   dismissed, with prejudice.



                                                SMITH, GAMBRELL & RUSSELL, LLP

                                                /s/ Scott Gallagher
                                                Scott S. Gallagher
                                                Florida Bar No. 0371970
                                                Email: ssgallagher@sgrlaw.com
                                                Richard D. Rivera
                                                Florida Bar No. 108251
                                                Email: rrivera@sgrlaw.com
                                                Nicole Kalkines
                                                Florida Bar No. 1003293
                                                Email: nkalkines@sgrlaw.com
                                                50 North Laura St, Suite 2600
                                                Jacksonville, FL 32202
                                                (904) 598-6111
                                                (904) 598-6211 fax

                                                Attorneys for Defendant


                                                   19
Case 0:19-cv-61898-RKA Document 14 Entered on FLSD Docket 09/18/2019 Page 20 of 20




                                  CERTIFICATE OF SERVICE

          I hereby certify that on September 18, 2019, I electronically filed the foregoing with the

   Clerk of the Court by using the CM/ECF system, which will send a notice of electronic filing to

   the following:

   Jibrael S. Hindi, Esq.
   Thomas J. Patti, Esq.
   The Law Offices of Jibrael S. Hindi
   110 SE 5th Street, Suite 1744
   Fort Lauderdale, FL 33301
   Email: jibrael@jibraellaw.com
   Email: tom@jibraellaw.com

   Attorneys for Plaintiffs

                                                              /s/ Scott Gallagher
                                                                      Attorney




                                                 20
